Exhibit 99(a) news release AT THE COMPANY Lynn Afendoulis Director, Corporate Communications (616) 365-1502 FOR IMMEDIATE RELEASE WEDNESDAY, APRIL 18, 2012 UFPI reports Q1 sales up 18 percent; earnings improve $7.8 million over 2011 —Cost-cutting moves, increased demand, favorable weather contribute to quarter gains— —Company more optimistic about building season— GRAND RAPIDS, Mich., April 18, 2012 – Universal Forest Products, Inc. (Nasdaq: UFPI) today announced first-quarter 2012 net sales of $457.1 million, up 18 percent over net sales in the same period of 2011. The Company reported net earnings of $4.2 million, or $0.21 per diluted share for the first quarter of 2012, compared with a loss of $3.7 million, or a loss of $0.19 per diluted share, for the first quarter of 2011. Net sales increased in each of the Company’s five markets, with double-digit increases in four. “The Company benefited from the improved execution of our growth strategies and continued emphasis on managing costs though production efficiencies and optimization of certain administrative functions. Of course, we were aided by exceptionally good weather and improved demand in our markets,” said CEO Matthew J. Missad, adding that the Company is optimistic that the stronger demand will continue to drive sales in the second quarter. “The Company was able to maintain costs as sales grew, creating significant operating leverage that drove profitability,” Missad added. “We are focused on growing our business and increasing market share through opportunistic sales efforts as well as synergistic acquisitions.” —more— Universal Forest Products, Inc. Page2 “I’m proud of the way our people are focusing on improving profitability. We’re diversifying, we’re expanding into new areas and with new products, and we’re coming to work every day determined to be better than we were the day before,” Missad said. The lumber market was comparable to the same period last year and didn’t have a significant impact on sales. By market, Universal posted the following gross sales results for the first quarter of 2012: Retail building materials: $196.9 million, an increase of 12.3 percent over the same period of 2011. Universal continues to focus on growing its independent retail customer base, on providing a broader mix of products to big box and independent retailers alike, and on entering into profitable business opportunities. Industrial packaging/components: $132.3 million, up 20.9 percent over the first quarter of 2011.Universal saw this double-digit sales increase at a time when total industrial production in the United States was up 4.1 percent February 2012 over February 2011 and up 3.8 percent January 2012 over January 2011, the most recent statistics available. Universal continues to focus on adding customers and products in this fragmented market, on expanding its reach into non-wood packaging materials and on providing complete packaging solutions. Manufactured housing: $63.0 million, an increase of 34.0 percent over the same period of 2011. Demand for temporary housing related to shale oil and gas development in some areas of the United States and Canada contributed to an increase in sales to this market. Industry shipments of HUD-code homes in January and February 2012 were up 42.1 and 43.5 percent, respectively, compared to the same months of 2011. Additionally, approximately one-third of the Company’s sales to this market are for modular homes, for which shipments were up 8 percent year-over-year in the fourth quarter of 2011 over 2010, the most recent statistics available. Residential construction: $51.9 million, up 8.6 percent over the same period of 2011. Total housing starts December 2011 to February 2012 were up 25.5 percent over the same period a year earlier, which included increases in single-family and multifamily starts of 19.7 and 41.2 percent, respectively. Universal continues to focus on profitable business opportunities in this market, where excess capacity continues to have an impact on sales and margins. Our decline in market share was anticipated and was a result of selective practices and taking business that meets profitability objectives. Commercial construction and concrete forming: $20.2 million, an increase of 37.9 percent over the same period of 2011. In this highly fragmented market, Universal manufactures and supplies forms and other materials for concrete construction projects. The Company continues to expand its sales reach and market penetration and to leverage its design and manufacturing capabilities and its nationwide presence to offer designed components to customers, large and small. —more— Universal Forest Products, Inc. Page 3 CONFERENCE CALL Universal Forest Products will conduct a conference call to discuss information included in this news release and related matters at 8:30 a.m. ET on Thurs., April 19, 2012. The call will be hosted by CEO Matthew J. Missad and CFO Michael Cole, and will be available for analysts and institutional investors domestically at (877) 299-4454 and internationally at (617) 597-5447. Use conference pass code 12037812. The conference call will be available simultaneously and in its entirety to all interested investors and news media through a webcast at http://www.ufpi.com. A replay of the call will be available through May 18, 2012, domestically at (888) 286-8010 and internationally at (617) 801-6888. Use replay pass code 29968020. UNIVERSAL FOREST PRODUCTS, INC. Universal Forest Products, Inc. is a holding company that provides capital, management and administrative resources to subsidiaries that design, manufacture and market wood and wood-alternative products for DIY/retail home centers and other retailers, structural lumber products for the manufactured housing industry, engineered wood components for residential and commercial construction, specialty wood packaging and components for various industries, and forming products for concrete construction. The Company's consumer products subsidiary offers a large portfolio of outdoor living products, including wood composite decking, decorative balusters, post caps and plastic lattice. Its lawn and garden group offers an array of products, such as trellises and arches, to retailers nationwide. Universal’s subsidiaries also provide framing services for the site-built construction market. Founded in 1955, Universal Forest Products is headquartered in Grand Rapids, Mich., with operations throughout North America. For more about Universal Forest Products, go to www.ufpi.com. This press release contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act, as amended, that are based on management’s beliefs, assumptions, current expectations, estimates and projections about the markets we serve, the economy and the company itself. Words like “anticipates,” “believes,” “confident,” “estimates,” “expects,” “forecasts,” “likely,” “plans,” “projects,” “should,” variations of such words, and similar expressions identify such forward-looking statements. These statements do not guarantee future performance and involve certain risks, uncertainties and assumptions that are difficult to predict with regard to timing, extent, likelihood and degree of occurrence. The Company does not undertake to update forward-looking statements to reflect facts, circumstances, events, or assumptions that occur after the date the forward-looking statements are made. Actual results could differ materially from those included in such forward-looking statements. Investors are cautioned that all forward-looking statements involve risks and uncertainty. Among the factors that could cause actual results to differ materially from forward-looking statements are the following: fluctuations in the price of lumber; adverse or unusual weather conditions; adverse conditions in the markets we serve; government regulations, particularly involving environmental and safety regulations; and our ability to make successful business acquisitions. Certain of these risk factors as well as other risk factors and additional information are included in the Company's reports on Form 10-K and 10-Q on file with the Securities and Exchange Commission. # # # Universal Forest Products, Inc. Page 4 CONSOLIDATED STATEMENTS OF EARNINGS AND COMPREHENSIVE INCOME (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 2012/2011 Quarter Period Year to Date (In thousands, except per share data) NET SALES $ % $ % $ % $ % COST OF GOODS SOLD GROSS PROFIT SELLING,GENERAL AND ADMINISTRATIVE EXPENSES NET LOSS ON DISPOSITION OF ASSETS,EARLY RETIREMENT, AND OTHER IMPAIRMENT AND EXIT CHARGES 95 - 7 - 95 - 7 - EARNINGS (LOSS) FROM OPERATIONS ) OTHER EXPENSE (REVENUE) EARNINGS (LOSS) BEFORE INCOME TAXES ) INCOME TAXES (BENEFIT) NET EARNINGS (LOSS) LESS NET EARNINGS ATTRIBUTABLE TO NONCONTROLLING INTEREST ) NET EARNINGS (LOSS) ATTRIBUTABLE TO CONTROLLING INTEREST $ $ ) ) $ $ ) ) EARNINGS (LOSS) PER SHARE - BASIC $ $ ) $ $ ) EARNINGS (LOSS) PER SHARE - DILUTED $ $ ) $ $ ) WEIGHTED AVERAGE SHARES OUTSTANDING FOR BASIC EARNINGS (LOSS) WEIGHTED AVERAGE SHARES OUTSTANDING FOR DILUTED EARNINGS (LOSS) COMPREHENSIVE INCOME (LOSS) ) ) LESS COMPREHENSIVE INCOME ATTRIBUTABLE TO NONCONTROLLING INTEREST ) COMPREHENSIVE INCOME (LOSS) ATTRIBUTABLE TO CONTROLLING INTEREST $ $ ) $ $ ) SUPPLEMENTAL SALES DATA Quarter Period Year to Date Market Classification % Retail Building Materials $ 43
